
	

114 HR 109 IH: To provide that no pay adjustment for Members of Congress shall be made with respect to any pay period occurring during the One Hundred Fourteenth Congress.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Fitzpatrick (for himself and Mr. Guinta) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that no pay adjustment for Members of Congress shall be made with respect to any pay
			 period occurring during the One Hundred Fourteenth Congress.
	
	
		1.No pay adjustment for Members of Congress during one hundred fourteenth congressNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 4501), relating to
			 compensation of Members of Congress, with respect to any pay period
			 occurring during the One Hundred Fourteenth Congress.
		
